Citation Nr: 0501292	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected right inguinal hernia, with scar. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

A February 2003 rating decision granted service connection 
for right inguinal hernia, with scar, evaluated as 
noncompensably disabling, effective March 2, 2001.  
Thereafter, the veteran entered a notice of disagreement as 
to the assignment of the initial rating.  A January 2004 
Decision Review Officer (DRO) decision, issued in connection 
with the statement of the case, granted an increased rating, 
to 10 percent, for the veteran's service-connected right 
inguinal hernia, with scar, effective March 2, 2001.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of a 10 percent rating is not a full grant of the 
benefit sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to an increased rating, the 
matter remains before the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	This claim is remanded for additional development 
consistent with the Veterans Claims Assistance Act of 
2000 (VCAA).
?	This claim is remanded to obtain a VA examination.
?	This claim is remanded to obtain outstanding medical 
records.

The veteran is service-connected for right inguinal hernia, 
with scar, currently evaluated as 10 percent disabling, 
pursuant to Diagnostic Code 7804-7338, effective March 2, 
2001.  He states that he experiences pain and was issued band 
to wear.  The veteran contends that his hernia symptomatology 
is more severe than the currently assigned rating suggests 
and, as such, he is entitled to an initial rating in excess 
of 10 percent.  

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the claim now before the Board.  The Board 
finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations in 
this case.  

The Board initially notes that the veteran is rated under 
Diagnostic Code 7804-7338 (38 C.F.R. § 4.27 provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned).  
Diagnostic Code 7804 pertains to the rating of painful or 
tender scars and Diagnostic Code 7338 pertains to the rating 
of inguinal hernias.  

During the pendency of this appeal, the schedular criteria 
for rating skin disabilities, found at 38 C.F.R. § 4.118, 
Diagnostic Code Series 7800, were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).

The February 2003 rating decision rated the veteran's right 
inguinal hernia under Diagnostic Code 7338.  However, the 
January 2004 DRO decision found that, due to the fact that 
the veteran's area of the right inguinal hernia repair was 
tender to palpation, but that it was unclear whether the 
tenderness was due to the hernia itself or due to the scar 
from multiple repairs, the veteran was entitled to an initial 
rating of 10 percent under Diagnostic Code 7804-7338.  The 
statement of the case only provided notice of Diagnostic Code 
7804 as amended August 30, 2002.  The DRO decision assigned 
the 10 percent rating effective March 2, 2001; however, in 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, both the 
former and the current schedular criteria must be considered 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  Therefore, since the 
effective date of the grant of an initial rating of 10 
percent is March 2, 2001, the Board finds that a remand is 
necessary for the RO to advise the veteran of the regulations 
governing scars in effect prior to August 30, 2002, and 
consider his claim under such regulations for the appropriate 
rating period. 

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for 
another VA examination.

At the October 2002 VA examination, the examiner observed an 
inguinal scar on the right side and very slight evidence of a 
sliding-type hernia that was very small and hard to detect.  
The examiner's impression was right inguinal hernia repair 
times four with mesh placed in the right inguinal hernia area 
in 1994.  The examiner stated that there was no real evidence 
of disability; however, the examiner was unable to determine 
the veteran's pain level.  In the examiner's opinion, the 
current inflammation and pain that the veteran had was 
related to his right inguinal hernia.  Since the October 2002 
VA examination, the veteran has indicated that he has hernias 
that are quite noticeable and that VA has issued him a band 
to wear.  Additionally, while the October 2002 VA examiner 
noted a right inguinal scar, the report does not contain an 
adequate description of such for rating purposes.  Therefore, 
a contemporary examination is needed to properly determine 
the current nature and severity of the veteran's service-
connected right inguinal hernia, with scar.

Additionally, in his substantive appeal (VA Form 9), the 
veteran indicated that he had received a band for his hernias 
from VA.  He also  stated that his physician, Dr. C. in 
Fairfield, Illinois, would not operate on his hernias as the 
veteran has heart problems.  There does not appear to be VA 
or private records pertaining to such treatment contained in 
the claims file.  Therefore, while on remand, the veteran 
should be requested to identify the VA Medical Center where 
he is currently receiving treatment, and, any outstanding 
medical records from such facility, as well as from Dr. C., 
should be obtained for consideration in connection with the 
veteran's appeal. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify the VA Medical Center at which 
he receives treatment for service-
connected right inguinal hernia, with 
scar.  Thereafter, the RO should take the 
appropriate steps to obtain outstanding 
records, to include VA records and 
private treatment records from Dr. C.  A 
negative response for any records that 
cannot be obtained should be associated 
with the claims file.  For VA records, 
requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Any 
records obtained should be associated 
with the file.

2.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected right inguinal hernia, 
with scar.  The claims file should be 
made available to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Any and all indicated studies, 
tests, and evaluations should be 
performed.  

The examiner is then requested to address 
the following:

(a)	Is the veteran's right inguinal 
hernia small, reducible, or without 
true hernia protrusion?

(b)	Is the veteran's right inguinal 
hernia not operated, but remediable?

(c)	Is the veteran's right inguinal 
hernia postoperative, recurrent, 
readily reducible, and well supported 
by truss or belt?

(d)	Is the veteran's right inguinal 
hernia small, postoperative, 
recurrent, or unoperated irremediable, 
not well supported by a truss, or not 
readily reducible? 

(e)	Is the veteran's right inguinal 
hernia large, postoperative, 
recurrent, not well supported under 
ordinary conditions and not readily 
reducible, when considered inoperable?

(f)	Regarding the veteran's right 
inguinal scar, the examiner is 
requested to identify the location, 
size and visible appearance of any 
such scarring, to include noting any 
adherence, tenderness, ulceration, 
limited motion, or functional 
impairment resulting therefrom.  The 
examiner should also comment upon 
whether the scarring is superficial, 
poorly nourished, unstable, or deep. 

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above, the 
veteran's initial rating claim should be 
re-adjudicated, based on the entirety of 
the evidence, with consideration as to 
the propriety of staged ratings, pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999), and with consideration of all 
potentially applicable diagnostic codes.  
The RO should specifically consider the 
veteran's claim of entitlement to an 
initial rating for right inguinal hernia, 
with scar, under both pre- and post-
August 30, 2002, regulations governing 
scarring, as applicable.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

